Name: Commission Regulation (EEC) No 479/90 of 26 February 1990 derogating from Regulation (EEC) No 19/82 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-Member countries
 Type: Regulation
 Subject Matter: animal product;  means of agricultural production;  tariff policy;  cooperation policy
 Date Published: nan

 27. 2. 90No L 51 / 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 479/90 of 26 February 1990 derogating from Regulation (EEC) No 19/82 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries December 1992 in response to export certificates issued and delivered by Uruguay shall show one of the follo ­ wing :  ExacciÃ ³n limitada a cero (aplicaciÃ ³n del Regla ­ mento (CEE) n ° 479/90)  Importafgift begrÃ ¦nset til nul (jf. forordning (EÃF) nr. 479/90)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwen ­ dung der Verordnung (EWG) Nr. 479/90)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 479/90)  Levy limited to zero (application of Regulation (EEC) No 479/90) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 3013/89 and in parti ­ cular Article 1 (2) thereof, Whereas, in accordance with Article 14 of Regulation (EEC) No 3013/89, the levies applicable to the products in question are limited to those resulting from voluntary restraint agreements ; whereas Article 7 (2) of Commission Regulation (EEC) No 19/82 (2), as amended by Regulation (EEC) No 3887/87 (3), stipulates that the levy payable in respect of imports under the voluntary restraint agree ­ ments is to be limited to 10 % ad valorem ; whereas, by its Decision of 19 January 1990 (4), the Council approved on behalf of the Community an adaptation of the agree ­ ment between the European Economic Community and Uruguay on trade in mutton, lamb and goatmeat ; whereas that adaptation, taking into account the dispositions of the mentioned agreement, provides for the levy to be reduced to zero ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,  Prelevement limite a zero (application du rÃ ¨gle ­ ment (CEE) n0 479/90)  Prelievo limitato a zero (applicazione del regola ­ mento (CEE) n . 479/90)  Heffing beperkt tot nul (toepassing van Verorde ­ ning (EEG) nr. 479/90)  Direito nivelador limitado a zero (aplicaÃ §Ã £o do Regulamento (CEE) n? 479/90). Article 2 On application by the parties concerned and on presenta ­ tion of proof that the products have been imported using an import licence issued since 1 January 1989, the Member States shall reimburse levies collected in accor ­ dance with Regulation (EEC) No 1430/79 (*). HAS ADOPTED THIS REGULATION : Article 3 Article 1 Notwithstanding Article 7 (2) of Regulation (EEC) No 19/82, box 20 of import licences issued up to 31 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 March 1990, with the exception of the measure provided for in Article 2, which shall apply with effect from 1 January 1989.(') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 3, 7. 1 . 1982, p. 18. 0 OJ No L 365, 24. 12. 1987, p. 39. (4) Not yet published in the Official Journal. O OJ No L 175, 12. 7. 1979, p. 1 . 27. 2. 90 Official Journal of the European Communities No L 51 /19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission